Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 23, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00705-CV
____________
 
STEVEN FRANKOFF, Appellant
 
V.
 
SUSAN NORMAN AND MICHAEL EASTON, Appellees
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2008-34994
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 14, 2010.  On September 20, 2010,
appellee Susan Norman filed a motion to dismiss the appeal.  Norman asserts the
order Frankoff is attempting to appeal is interlocutory because Frankoff’s
claims against Michael Easton are still pending in the trial court.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  Frankoff’s response fails to
demonstrate that this court has jurisdiction over the appeal.
 Accordingly,
the motion is granted and the appeal is ordered dismissed.  Further, Frankoff’s
motion to consolidate and motion for ruling on jurisdiction and standing, both filed
September 30, 2010, are denied.
 
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and Boyce.